ChineseInvestors.com, Inc. 411 Huntington Drive #107-228 Arcadia, CA 91006 Acknowledgement ChineseInvestors.com, Inc., an Indiana corporation (the “Company”), acknowledges the following: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. ChineseInvestors.com, Inc. /s/ Brett Roper Brett Roper, interim chief financial officer Dated:February 25, 2011
